Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
providing at least one geometric trivariate defining geometry of FGM object; (collect data)
providing at least one material trivariate defining at least one material property of the FGM object; (collect data)
computing a volumetric representation of the FGM object that includes the at least one geometric trivariate and the at least one material trivariate spanning a same parametric domain; (mathematic concept)
and computing code instructions for execution by a manufacturing device controller of a manufacturing device for manufacturing of the FGM object by: (generic computer component)
identifying a plurality of locations within the boundaries defined by the at least one geometric trivariate of the volumetric representation, (mental process)
computing at least one respective material value for each of the plurality of locations according to the at least one material trivariate of the volumetric representation corresponding to the identified plurality of locations, (mathematic concept)
and converting the plurality of locations from the parametric domain to the Euclidean space, wherein each of the plurality of locations in Euclidean space is associated with the at least one respective material value.  (mathematic concept)

The claimed concept is a method of determining a volumetric representation of FGM object based on mathematic relationship directed to “Mental Process” and/or 
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “computing code instructions for execution by a manufacturing device controller of a manufacturing device”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification page 21 and Fig. 2 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the at least one geometric trivariate and the at least one material trivariate comprises trimmed trivariates. (mathematic concept)

Claim 3. The method of claim 1, wherein the volumetric representation of the FGM object is based on a complex of a plurality of cells, wherein each cell is associated with a set of trimmed surfaces that trim the volume of the respective at least one geometric trivariate and the at least one material trivariate corresponding to the respective cell, wherein the set of trimmed surfaces define the boundary of the corresponding cell.  (mathematic concept)

Claim 4. The method of claim 3, wherein each cell of the complex of the plurality of cells includes a single parameterization of the at least one geometric trivariate and the at least one material trivariate.  (mathematic concept)

Claim 5. The method of claim 3, wherein each cell of the plurality of cells comprise control points and blending functions over the control points for the at least one geometric trivariate and/or the at least one material trivariate corresponding to the respective cell.  (mathematic concept)

Claim 6. The method of claim 1, wherein each trivariate of at least one geometric trivariate and at least one material trivariate is regular with a non-vanishing Jacobian and without global self-intersections.  (mathematic concept)

Claim 7. The method of claim 1, wherein the at least one geometric trivariate is independent of the at least one material trivariate, and the at least one material trivariate is independent of the at least one geometric trivariate.  (mathematic concept)

Claim 8. The method of claim 1, wherein the at least one geometric trivariate and at least one material trivariate comprise parametric volumetric trivariates.  (mathematic concept)

Claim 9. The method of claim 1, wherein the code instructions are for execution by an additive manufacturing device controller of an additive manufacturing device for additive manufacturing of the FGM object.  (generic computer component)

Claim 10. The method of claim 1, wherein the volumetric representation consists only of the at least one geometric trivariate and the at least one material trivariate spanning the same parametric domain.  (mathematic concept)

Claim 11. The method of claim 1, wherein the code instructions for execution by the manufacturing device controller further comprise instructions for dividing the at least one 
and wherein the identifying the plurality of locations, the computing at least one respective material value, and the converting the plurality of locations is performed per sub-volume.  (mathematic concept)

Claim 12. The method according to claim 11, wherein the plurality of sub-volumes are computed in parallel and independently of another sub-volume, and the identifying the plurality of locations, the computing at least one respective material value, and the converting the plurality of locations is performed in parallel per sub-volume and independently of another sub-volume.  (mathematic concept)

Claim 13. The method according to claim 11, wherein the code instructions for execution by the manufacturing device controller further comprise sampling a plurality of sample locations of the at least one geometrical trivariate to determine whether each respective sample location falls within outlines of the respective sub-volume, and computing the respective material value only for the respective sample location when the respective sample location falls within outlines of the respective sub-volume.  (collect data and mental process)

Claim 14. The method according to claim 13, further comprising computing a full solution for a certain location within the outlines of the respective sub-volume, and 

Claim 15. The method according to claim 13, wherein sampling of locations includes at least one of: performed along straight lines aligned to the x or y axis, and performed as flood-fill.  (mathematic concept)

Claim 16. The method according to claim 1, further comprising converting a mix of materials defined by the at least one material trivariate into a plurality of single materials per location, and splitting a single of the volumetric representation of the FGM into a plurality of volumetric representations each denoting one respective material.  (mathematic concept)

Claim 17. The method of claim 1, wherein a single volumetric representation of the FGM object is computed based on the at least one geometric trivariate and the at least one material trivariate.  (mathematic concept)

Claim 18. The method of claim 1, wherein the at least one material trivariate is selected from the group consisting of: a refinement of a spline space of the at least one geometric trivariates, a procedural function, a single function per cell of the volumetric 

Same conclusion for independent claims 19 and 20. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (NPL: Adaptive direct slicing of volumetric attribute data represented by trivariate B-spline functions, 22 Dec 2016), hereinafter Sasaki, in view of Massarwi et .

Claim 1. A computer implemented method of generating instructions for manufacturing of a functionally graded material (FGM) object, comprising: 
Sasaki discloses providing at least one geometric trivariate defining geometry of FGM object; providing at least one material trivariate defining at least one material property of the FGM object; 
Sasaki: (page 1798 section 4.2) “In this paper, we apply our algorithm to FGM, DFGM, and MM objects.”
Sasaki: (page 1792-1793 section 2.1 and 2.2) “In representing curves, surfaces, and volumes, B-spline /nonuniform rational B-splines (NURBS) have become the de facto industry standard for representing complex geometric information in the CAD/CAM/CAE field [31]. In this section, we define the B-spline volume for the geometry in Section 2.1 [correspond to provide geometric trivariate defining geometry of FGM object], whereas that of the attribute data is defined in Section 2.2. [correspond to provide material trivariate defining at least one material property of the FGM object]”

    PNG
    media_image1.png
    679
    696
    media_image1.png
    Greyscale

Sasaki discloses computing a volumetric representation of the FGM object that includes the at least one geometric trivariate and the at least one material trivariate spanning a same parametric domain; 
Sasaki: (page 1793 section 3) “In this section, we study the construction of a B-spline volume from scientific volume data associated with the geometry using modeling and iterative fitting techniques. [correspond to computing a volumetric representation of the FGM object] We distinguish between two types of volume fitting: geometry model fitting and attribute model fitting … Note that the attribute model shares the same parameter values with the geometry model, as shown in Fig. 1. [correspond to the at least one geometric trivariate and the at least one material trivariate spanning a same parametric domain]”
computing code instructions for execution by a manufacturing device controller of a manufacturing device for manufacturing of the FGM object by: 
Sasaki: (page 1802 section 5) “All the computations were performed on a PC with an Intel Core i7-3770 (3.40 GHz) processor and 8.00 GB of RAM.” [correspond to computing code instructions for execution by a manufacturing device controller of a manufacturing device] The controller correspond to computer and connected to 3D printer. The manufacturing device correspond to 3D printer.
(page 1799) disclose example of manufacturing device. “Figure 8 illustrates the multi-tool station of ejecting nozzles where each nozzle ejects different material.”
Sasaki discloses identifying a plurality of locations within the boundaries defined by the at least one geometric trivariate of the volumetric representation, computing at least one respective material value for each of the plurality of locations according to the at least one material trivariate of the volumetric representation corresponding to the identified plurality of locations, 
Sasaki: (page 1794 section 3.2) “First, we compute the discrete offset surfaces from the object boundary toward the inside of the volume using the fast marching method (FMM) [34, 39] to bypass the local and global self-intersection problems [21]. … Second, we determine the exact locations of the offset points with a constant distance d from the boundary, as the accuracy of the FMM is dependent on the voxel size. [correspond to identifying a plurality of locations within the boundaries defined by the at least one geometric trivariate of the volumetric representation] … In such cases, we repeat these processes until the closest point does not move. If the point does not converge, we di for i=1, ... ,h layers (see Fig. 2f). [correspond to computing at least one respective material value for each of the plurality of locations according to the at least one material trivariate of the volumetric representation corresponding to the identified plurality of locations] In this way, we can design an accurate distribution of the attribute data within the volume, which will be fit in the downstream process.”

Sasaki does not appear to explicitly disclose converting the plurality of locations from the parametric domain to the Euclidean space, wherein each of the plurality of locations in Euclidean space is associated with the at least one respective material value.  
However, Massarwi discloses converting the plurality of locations from the parametric domain to the Euclidean space, wherein each of the plurality of locations in Euclidean space is associated with the at least one respective material value on (page 43 section 5.2) “The solutions of these polynomial constraints are univariates in the (u, v, t) parametric space. One can clearly evaluate S at the (u, v) solution project the solution to the Euclidean space. [correspond to converting the plurality of locations from the parametric domain to the Euclidean space]” 
Massarwi (page 38 section 3.1) “A V-model is a complex of several volumetric cells (V-cells), where each V-cell is a volumetric cell represented by a trimmed B-spline trivariate: …”

Massarwi (page 36 section 1) “The object’s description should include its geometry as well as other relevant internal volumetric data sets, like material’s properties, such as stresses or conductivity fields, and also boundary conditions, like pressure. Hereafter, we refer to these non-geometric data sets and fields as attributes.” [correspond to geometric trivriate and material trivariate]
Sasaki and Massarwi are analogous art because they are from the “same field of endeavor” volumetric object modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sasaki and Massarwi before him or her, to modify the volumetric object model of Sasaki to include the Euclidean space feature of Massarwi because this combination improve the performance of the volumetric object model.

Therefore, it would have been obvious to combine Sasaki and Massarwi to obtain the invention as specified in the instant claim(s).

Regarding Claim 19, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 19 recites “A system for generating instructions for manufacturing of a FGM object, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor”.
Sasaki discloses “A system for generating instructions for manufacturing of a FGM object, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor” on (page 1802 section 5) “All the computations were performed on a PC with an Intel Core i7-3770 (3.40 GHz) processor and 8.00 GB of RAM.” The controller correspond to computer and connected to 3D printer. The manufacturing device correspond to 3D printer.
(page 1799) disclose example of manufacturing device. “Figure 8 illustrates the multi-tool station of ejecting nozzles where each nozzle ejects different material.”

Regarding Claim 20, the same ground of rejection is made as discussed above for substantially similar rationale. 
“A computer program product for generating instructions for manufacturing of a FGM object, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor”.
Sasaki discloses “A computer program product for generating instructions for manufacturing of a FGM object, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor” on (page 1802 section 5) “All the computations were performed on a PC with an Intel Core i7-3770 (3.40 GHz) processor and 8.00 GB of RAM.” The controller correspond to computer and connected to 3D printer. The manufacturing device correspond to 3D printer.
(page 1799) disclose example of manufacturing device. “Figure 8 illustrates the multi-tool station of ejecting nozzles where each nozzle ejects different material.”

Claim 2. The method of claim 1, Massarwi discloses wherein the at least one geometric trivariate and the at least one material trivariate comprises trimmed trivariates.  
Massarwi (Abstract) “In this paper, we propose a volumetric representation (V-rep) for geometric modeling that is based on trimmed B-spline trivariates and introduce its supporting volumetric modeling framework.”
Massarwi (page 36 section 1) “In geometric modeling (GM), 3D objects are mainly represented by their boundaries [1]. Typically, these boundaries are represented as a set of tensor product (trimmed) surfaces. These surfaces attributes.”
Sasaki discloses a B-spline volumetric attribute model on page 1792.

Claim 3. The method of claim 1, Massarwi discloses wherein the volumetric representation of the FGM object is based on a complex of a plurality of cells, wherein each cell is associated with a set of trimmed surfaces that trim the volume of the respective at least one geometric trivariate and the at least one material trivariate corresponding to the respective cell, wherein the set of trimmed surfaces define the boundary of the corresponding cell.  
Massarwi (page 38 section 3.1) “Definition 3.2. A V-rep cell (V-cell) is a 3-manifold that is in the intersection of one or more B-spline tensor product trivariates. The sub-domain of the intersection is delineated by trimming surfaces. A V-cell defines a unique volumetric zone inside a V-model and, by definition, the V-cell is fully contained in all its tensor product trivariates. Then, the V-model is V-model is a complex of one or more (mutually exclusive) V-cells. [correspond to the volumetric representation of the FGM object is based on a complex of a plurality of cells] Adjacent V-cells possibly share boundary (trimming) surfaces, curves or points. In addition to its geometry and attributes, the V-model holds topological information about its 3-/2-/1-/0-manifold elements. Such information is important for traversing and updating the inner structures of the V-model, for example, in domain decomposition [24] toward analysis, where boundary conditions are propagated between V-cells. Each V-cell can have several V-cell neighbors, where every pair of adjacent V-cells typically shares one or more boundary trimming surfaces (a V-surface): [correspond to wherein each cell is associated with a set of trimmed surfaces that trim the volume of the respective at least one geometric trivariate and the at least one material trivariate corresponding to the respective cell] Definition 3.4. A V-surface is a boundary trimming surface of one (or two adjacent) V-cell(s) of a V-model. An internal V-surface is shared between two adjacent V-cells, and a boundary V-surface belongs to one V-cell which is also a boundary surface of the entire V-model. Hence, we define the boundary of a V-model as follows: Definition 3.5.  The  boundary  of  V-model  VM ,  denoted  ∂VM ,  is  a  closed B-rep 2-manifold defined as the union of the boundary V-surfaces that belong to one V-cell.)
[correspond to wherein the set of trimmed surfaces define the boundary of the corresponding cell]”

Claim 4. The method of claim 3, Massarwi discloses wherein each cell of the complex of the plurality of cells includes a single parameterization of the at least one geometric trivariate and the at least one material trivariate.  
Massarwi (page 38 section 3.1) “Definition 3.2. A V-rep cell (V-cell) is a 3-manifold that is in the intersection of one or more B-spline tensor product trivariates. The sub-domain of the intersection is delineated by trimming surfaces. A V-cell defines a unique volumetric zone inside a V-model and, by definition, the V-cell is fully contained in all its tensor product trivariates. [correspond to each cell of the complex of the plurality of cells includes a single parameterization of the at least one geometric trivariate and the at least one material trivariate] Then, the V-model is defined as following: Definition 3.3. A V-model is a complex of one or more (mutually exclusive) V-cells. Adjacent V-cells possibly share boundary (trimming) surfaces, curves or points. In addition to its geometry and attributes, the V-model holds topological information about its 3-/2-/1-/0-manifold elements. Such information is important for traversing and updating the inner structures of the V-model, for example, in domain decomposition [24] toward analysis, where boundary conditions are propagated between V-cells. Each V-cell can have several V-cell neighbors, where every pair of adjacent V-cells typically shares one or more boundary trimming surfaces (a V-surface): Definition 3.4. A V-surface is a boundary trimming surface of one (or two adjacent) V-cell(s) of a V-model. An internal V-surface is shared between two adjacent V-cells, and a boundary V-surface belongs to one V-cell which is also a boundary surface of the entire V-model. Hence, we define the boundary of a V-model as follows: boundary  of  V-model  VM ,  denoted  ∂VM ,  is  a  closed B-rep 2-manifold defined as the union of the boundary V-surfaces that belong to one V-cell.)”

Claim 5. The method of claim 3, Massarwi discloses wherein each cell of the plurality of cells comprise control points and blending functions over the control points for the at least one geometric trivariate and/or the at least one material trivariate corresponding to the respective cell.  
Massarwi (page 40 section 3.1.2) “Attributes and attribute fields can be attached to trivariates and control points of trivariates as discussed in the beginning of Section 3.1. Further, attributes and attribute fields can also be attached to V-cells, V-surfaces, V-curves and V-points, possibly as boundary conditions. Attribute fields can be prescribed to boundaries of the V-model, i.e. as boundary conditions in IGA. Attributes can also be prescribed to boundaries of V-cells, for example, in domain decomposition analysis, as well as the interior of V-cells, setting interior desired properties at certain locations. … A V-cell can inherit the same attributes from different trivariates, during the Booleans, and hence, some blending scheme of these attributes must be defined. The V-model in Fig. 5 shows one such simple blending scheme. This V-model is generated as the union of four V-models, each V-model has a different color attribute. The intersection volumes between these two V-models are represented as a separate, new, V-cell each. (They are also translated up in the figure, in the Z axis, for clarity of the display.) Each V-cell inherits two color attributes, from the C−1 discontinuity in the attributes along the -surfaces shared between these V-cells.” See example of control points on (page 38 section 3.1) Equation 1 and blending function on (page 40 section 3.1.2) Equation 2.

Claim 6. The method of claim 1, Massarwi discloses wherein each trivariate of at least one geometric trivariate and at least one material trivariate is regular with a non-vanishing Jacobian and without global self-intersections.  
Massarwi (Abstract) “In this paper, we propose a volumetric representation (V-rep) for geometric modeling that is based on trimmed B-spline trivariates and introduce its supporting volumetric modeling framework. The framework includes various volumetric model (V-model) construction methods from basic non-singular volumetric primitives to high level constructors, as well as Boolean operations’ support for V-models. A V-model is decomposed into and defined by a complex of volumetric cells (V-cells), each of which can also represent a variety of additional varying fields over it, and hence over the entire V-model.” Non-singular volumetric primitives correspond to each trivariate of at least one geometric trivariate and at least one material trivariate is regular with a non-vanishing Jacobian.
Massarwi (page 41 section 3.2.3) “For analysis, singularities in the parametric domain are not desired. We offer a set of different constructors of primitive V- models that are composed V-cells. Each V-cell is non-singular in its domain. …”


Claim 7. The method of claim 1, Massarwi discloses wherein the at least one geometric trivariate is independent of the at least one material trivariate, and the at least one material trivariate is independent of the at least one geometric trivariate.  
Massarwi (page 38 section 3.1) “The V-model is a complex of V-cells, where each V-cell can have a different independent geometry and set of attributes. Such a decomposition can make it convenient to define and control heterogeneity.”

Claim 8. The method of claim 1, Massarwi discloses wherein the at least one geometric trivariate and at least one material trivariate comprise parametric volumetric trivariates.  
Massarwi (page 38 section 3.1) “A V-model is a complex of several volumetric cells (V-cells), where each V-cell is a volumetric cell represented by a trimmed B-spline trivariate: Definition 3.1. A B-spline trivariate is a volumetric extension to parametric B-spline curves and surfaces, in a three dimensional parametric space [1]. A common representation of trivariates is by tensor product B-splines, as:

    PNG
    media_image2.png
    223
    738
    media_image2.png
    Greyscale


Claim 9. The method of claim 1, Sasaki discloses wherein the code instructions are for execution by an additive manufacturing device controller of an additive manufacturing device for additive manufacturing of the FGM object.  
Sasaki: (page 1802 section 5) “All the computations were performed on a PC with an Intel Core i7-3770 (3.40 GHz) processor and 8.00 GB of RAM.” [correspond to computing code instructions for execution by a manufacturing device controller of a manufacturing device] The controller correspond to computer and connected to 3D printer. The manufacturing device correspond to 3D printer.
Sasaki: (page 1798 section 4.2) “AM techniques such as stereolithography and inkjet binder printing are able to print FGM objects continuously by adjusting the laser power [33] and density of the binder [19], respectively. On the other hand, AM techniques such as fused deposition modeling (FDM) cannot print FGM objects continuously. In such cases, the FGM objects are discretized into a set of slowly varying nM constant materials with a clear boundary between them, which we call discrete FGM (DFGM) objects as illustrated in Fig. 7. DFGM objects can be printed by FDM machines equipped with a multitool station of a CNC machine [27]. Figure 8 illustrates the multi-tool station of ejecting nozzles where each nozzle ejects different material. Printing of 

Claim 10. The method of claim 1, Massarwi discloses wherein the volumetric representation consists only of the at least one geometric trivariate and the at least one material trivariate spanning the same parametric domain.  
Massarwi (page 38 section 3.1) “A V-model is a complex of several volumetric cells (V-cells), where each V-cell is a volumetric cell represented by a trimmed B-spline trivariate: Definition 3.1. A B-spline trivariate is a volumetric extension to parametric B-spline curves and surfaces, in a three dimensional parametric space [1]. A common representation of trivariates is by tensor product B-splines, as:

    PNG
    media_image2.png
    223
    738
    media_image2.png
    Greyscale

… An alternative, yet a bit more general approach, would be to define the attribute fields as additional trivariate alongside F(u, v, w) while sharing the same parametric domain.”

Claim 16. The method according to claim 1, Massarwi discloses further comprising converting a mix of materials defined by the at least one material trivariate into a plurality of single materials per location, and splitting a single of the volumetric representation of the FGM into a plurality of volumetric representations each denoting one respective material.  


Claim 17. The method of claim 1, Massarwi discloses wherein a single volumetric representation of the FGM object is computed based on the at least one geometric trivariate and the at least one material trivariate.  
Massarwi (page 38 section 3.1) “The B-spline trivariate is our basic building block that defines a volume. However, it is limited to a cuboid topology, and cannot represent general volumetric shapes. For this, we define a V-rep cell (A V-cell) as a trimmed B-spline trivariate volumetric cell. In fact, a V-cell can also be contained in several trimmed B-spline trivariates, but then, all trivariates must contain all the volume in the V- cell. The trimming of a V-cell is prescribed by a set of trimming (bivariate) B-spline surfaces in the domain of the trivariate(s). Each such trimming surface is, in turn, possibly V-rep cell (V-cell) is a 3-manifold that is in the intersection of one or more B-spline tensor product trivariates. The sub-domain of the intersection is delineated by trimming surfaces. A V-cell defines a unique volumetric zone inside a V-model and, by definition, the V-cell is fully contained in all its tensor product trivariates. Then, the V-model is defined as following: Definition 3.3. A V-model is a complex of one or more (mutually exclusive) V-cells. [correspond to a single volumetric representation of the FGM object] Adjacent V-cells possibly share boundary (trimming) surfaces, curves or points. In addition to its geometry and attributes, [correspond to the at least one geometric trivariate and the at least one material trivariate] the V-model holds topological information about its 3-/2-/1-/0-manifold elements. Such information is important for traversing and updating the inner structures of the V-model, for example, in domain decomposition [24] toward analysis, where boundary conditions are propagated between V-cells. Each V-cell can have several V-cell neighbors, where every pair of adjacent V-cells typically shares one or more boundary trimming surfaces (a V-surface): Definition 3.4. A V-surface is a boundary trimming surface of one (or two adjacent) V-cell(s) of a V-model. An internal V-surface is shared between two adjacent V-cells, and a boundary V-surface belongs to one V-cell which is also a boundary surface of the entire V-model. Hence, we define the boundary of a V-model as follows: Definition 3.5.  The  boundary  of  V-model  VM ,  denoted  ∂VM ,  is  a  closed B-rep 2-manifold defined as the union of the boundary V-surfaces that belong to one V-cell.)”

Claim 18. The method of claim 1, Massarwi discloses wherein the at least one material trivariate is selected from the group consisting of: a refinement of a spline space of the at least one geometric trivariates, a procedural function, a single function per cell of the volumetric representation of the FGM object, according to analysis results, and according to material features.  
Massarwi: (page 38 section 3) “The proposed framework supports methods and algorithms for constructing volumetric models (V-models) in a similar way to B-rep, allowing for migration with ease of B-rep algorithms, tools and data. Furthermore, the framework is designed to support anticipated AM and IGA needs, which means it should support different queries on V-rep models such as slicing (intersection with a plane), (point) inclusion, geometrical neighborhood information and contacts, local refinements and more. [correspond to a refinement of a spline space of the at least one geometric trivariates]”

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (NPL: Adaptive direct slicing of volumetric attribute data represented by trivariate B-spline functions, 22 Dec 2016), hereinafter Sasaki, in view of Massarwi et al (NPL: A B-spline based framework for volumetric object modeling, 10 May 2016), hereinafter Massarwi and further in view of Kim et al (US 2015/0269289 A1), hereinafter Kim.

Claim 11. The method of claim 1, Sasaki discloses wherein the code instructions for execution by the manufacturing device controller further comprise instructions for dividing the at least one geometric trivariate into a plurality of sub-volumes 
Sasaki: (page 1794 section 3.1) “Lin et al. [17] developed the volumetric geometry approximation. Given a tetrahedral mesh model, Lin et al. [17] partitioned the model surface into six boundary triangular mesh patches that intersect at twelve boundary curves and eight corners. On the basis of this partition, they developed a discrete volume parameterization method and an iterative algorithm for fitting a tetrahedral mesh model with a B- spline solid. The iterative fitting algorithm starts with an initial B-spline base solid, and then it inserts the knots iteratively if the error norm does not become small enough in some regions. We extend the method by [17] to the fitting of volumetric attribute data, which provides a fast and robust procedure for the automatic generation of trivariate B-spline attribute volumes. [correspond to dividing the at least one geometric trivariate into a plurality of sub-volume]”
Sasaki discloses wherein the identifying the plurality of locations, the computing at least one respective material value, 
Sasaki: (page 1794 section 3.2) “First, we compute the discrete offset surfaces from the object boundary toward the inside of the volume using the fast marching method (FMM) [34, 39] to bypass the local and global self-intersection problems [21]. … Second, we determine the exact locations of the offset points with a constant distance d from the boundary, as the accuracy of the FMM is dependent on the voxel size. [correspond to identifying a plurality of locations] … In such cases, we repeat these processes until the di for i=1, ... ,h layers (see Fig. 2f). [correspond to computing at least one respective material value] In this way, we can design an accurate distribution of the attribute data within the volume, which will be fit in the downstream process.”
Massarwi discloses the converting the plurality of locations is performed per sub-volume.  
Massarwi (page 43 section 5.2) “The solutions of these polynomial constraints are univariates in the (u, v, t) parametric space. One can clearly evaluate S at the (u, v) solution project the solution to the Euclidean space. [correspond to converting the plurality of locations]” 
Massarwi (page 38 section 3.1) “A V-model is a complex of several volumetric cells (V-cells), where each V-cell is a volumetric cell represented by a trimmed B-spline trivariate: [correspond to a plurality of sub-volumes] Definition 3.1. A B-spline trivariate is a volumetric extension to parametric B-spline curves and surfaces, in a three dimensional parametric space [1]. …”

Sasaki and Massarwi do not appear to explicitly disclose a plurality of sub-volumes having dimensions determined according to hardware manufacturing capabilities of the manufacturing device,
However, Kim discloses a plurality of sub-volumes having dimensions determined according to hardware manufacturing capabilities of the manufacturing device on [0005] “Printer resolution in the stacking direction dictates the deviation from the 
[0051] “Parameters for the simulation may be tuned based on process and printer specific values. [correspond to a plurality of sub-volumes having dimensions determined according to hardware manufacturing capabilities of the manufacturing device] The result of the simulation provides interactive visual feedback that highlights regions that are expected to deviate from design intent, either in appearance or in structural integrity.”
Sasaki, Massarwi and Kim are analogous art because they are from the “same field of endeavor” volumetric object modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sasaki, Kim and Massarwi before him or her, to modify the volumetric object model of Sasaki to include the Euclidean space feature of Massarwi and the visualize 3D printability of a 3D model feature of Kim because this combination improve the performance of the volumetric object model.
The suggestion/motivation for doing so would have been Kim [0003] “Over the last two decades, the quality and speed of 3D printers has improved, design software for 3D printers has improved, and the costs of 3D printers have fallen. Compared to conventional manufacturing, 3D printing now includes a more automated nature in the 
Therefore, it would have been obvious to combine Sasaki, Kim and Massarwi to obtain the invention as specified in the instant claim(s).

Claim 12. The method according to claim 11, Massarwi discloses wherein the plurality of sub-volumes are computed independently of another sub-volume, and the identifying the plurality of locations, the computing at least one respective material value, and the converting the plurality of locations is performed per sub-volume and independently of another sub-volume.  
Massarwi (page 39 section 3.1) “1. The V-model is a complex of V-cells, where each V-cell can have a different independent geometry and set of attributes. Such position can make it convenient to define and control heterogeneity.” [correspond to the plurality of sub-volumes are computed independently of another sub-volume]
The volumetric model of Massarwi comprise a plurality of sub-volumes. Each sub-volume is independent from another. Thus, the identifying, computing and converting steps are performed per sub-volume and independently of another sub-volume.
Kim discloses computing in parallel on [0086] “With reference to FIG. 8, a method 150 summarizes the approach to generating the printability maps. According to the method 

Claim 13. The method according to claim 11, Kim discloses wherein the code instructions for execution by the manufacturing device controller further comprise sampling a plurality of sample locations of the at least one geometrical trivariate to determine whether each respective sample location falls within outlines of the respective sub-volume, 
Kim: [0076] “A printability map for a regularized slice is generated by simulating 56 the layered manufacturing of the slice by tracing the motion of a feature model of the smallest printable feature as a translating print head attempts to print the slice. In one embodiment, the simulated layered manufacturing process is FDM, but other layered manufacturing processes, such SLS, can also be simulated. The feature model includes both the shape and size of the smallest printable feature and is typically a circular disc. For example, where the layered manufacturing process is FDM, the circular disc 
 [0078] “Unlike conventional approaches to computing morphological operations that require the specification of a 2D or 3D image to compute the morphological operations, modeling the smallest printable feature with a circular disc allows computations to be directly formulated on polygons that define the boundary of a slice. There are two aspects of directly computing the morphological operations on polygons. First, using the slice boundary ensures the representation of the 3D model is not altered, whereas using image processing operations requires the rasterization (i.e., sampling) of the solid into points on the image, which inherently induces discretization error in the printability map. [correspond to sampling a plurality of sample locations of the at least one geometrical trivariate to determine whether each respective sample location falls within outlines of the respective sub-volume] Second, the opening can be expressed as a composition of an inward and outward polygon offset that will automatically capture rounded corners, and the white-hat transform, which is the set difference between the polygon and its opening, which will capture the low resolution regions of the model. These offset and subtraction operations can be efficiently and robustly computed in the plane to give an accurate simulation of the feature model.”
computing the respective material value only for the respective sample location when the respective sample location falls within outlines of the respective sub-volume.  
Sasaki: (page 1794 section 3.2) “First, we compute the discrete offset surfaces from the object boundary toward the inside of the volume using the fast marching method (FMM) [34, 39] to bypass the local and global self-intersection problems [21]. … Second, we determine the exact locations of the offset points with a constant distance d from the boundary, as the accuracy of the FMM is dependent on the voxel size. [correspond to when the respective sample location falls within outlines of the respective sub-volume] … In such cases, we repeat these processes until the closest point does not move. If the point does not converge, we simply remove the point from approximation. Third, we assign the attribute data to the points with the constant di for i=1, ... ,h layers (see Fig. 2f). [correspond to computing the respective material value only for the respective sample location] In this way, we can design an accurate distribution of the attribute data within the volume, which will be fit in the downstream process.”
The sampling feature of Kim is used in combined with the volumetric model of Sasaki.

Claim 14. The method according to claim 13, Sasaki discloses further comprising computing a full solution for a certain location within the outlines of the respective sub-volume, and computing a plurality of solutions for a plurality of other close-by locations in proximity to the certain location based on a numeric tracing code that iteratively uses a previous solution of another location in proximity to the certain location as an initial guess of the solution of the certain solution.  
Sasaki: (page 1794 section 3.2) “Second, we determine the exact locations of the offset points with a constant distance d from the boundary, as the accuracy of the FMM is dependent on the voxel size. As shown in Fig. 2c e, we compute the closest point R(0) on the boundary surface from the centroid of the offset voxel Q(0) using Newton’s method and adjust the length of the vector Q(1) R(0) so that it will become d. [correspond to computing a plurality of solutions for a plurality of other close-by locations in proximity to the certain location based on a numeric tracing code] When Q(0) is close to a self-intersection point/curve, the closest point R(1) computed from Q(1) may not coincide with R(0). In such cases, we repeat these processes until the closest point does not move. [correspond to iteratively uses a previous solution of another location in proximity to the certain location as an initial guess of the solution of the certain solution] If the point does not converge, we simply remove the point from approximation. Third, we assign the attribute data to the points with the constant di for i=1, ... ,h layers (see Fig. 2f). In this way, we can design an accurate distribution of the attribute data within the volume, which will be fit in the downstream process.”

Claim 15. The method according to claim 13, Kim discloses wherein sampling of locations includes at least one of: performed along straight lines aligned to the x or y axis, and performed as flood-fill.  
Kim: [0109] “A medial axis transform is a representation of a shape in terms of a lower dimensional medial axis that represents the locus of centers of maximally inscribed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129